Citation Nr: 0201144	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  96-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the veteran filed a timely appeal to a November 1994 
rating decision which found that no new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

In March 1998, the Board denied the issue on appeal.  The 
veteran appealed that decision to The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court"), and in a September 2000 Order, the Court 
vacated the Board's decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion.  In September 2001, the Board remanded the claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Notice of the RO's November 1994 decision finding that no 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a mental disorder 
was sent to the veteran on November 16, 1994.  After receipt 
of a timely Notice of Disagreement on August 18, 1995, the RO 
sent a Statement of the Case to the veteran and his 
representative on October 3, 1995.  

2.  The veteran was required to submitted a Substantive 
Appeal by November 16, 1995, within one year of the notice of 
the decision denying his claim, or by December 3, 1995, 
within 60 days notice of the Statement of the Case.

3.  The earliest document which can be construed as a 
Substantive Appeal was received by the RO on April 1, 1996.  


CONCLUSION OF LAW

The veteran did not timely perfect an appeal from the RO's 
November 1994 rating decision which found that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a mental disorder.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. § 20.200, 
20.302, 20.303, 20.305 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal after a Statement of the 
Case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).  

After an appellant receives the SOC, he must file a formal 
appeal within sixty days from the date the SOC is mailed or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (2001); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303 (2001).  

For questions regarding the timeliness of the substantive 
appeal the RO must follow the procedures for an 
administrative appeal.  38 C.F.R. § 19.33 (2001).  Whether a 
substantive appeal has been filed on time is an appealable 
issue, and if a claimant contests an adverse determination 
with respect to timely filing of the substantive appeal, the 
RO must furnish a Statement of the Case to the claimant.  38 
C.F.R. § 19.34 (2001).  

In the present case, a November 1994 rating decision found 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder.  The RO notified the veteran of this 
determination in a letter dated November 16, 1994.  This 
letter was sent to the most recent address on file for the 
veteran and was copied to the veteran's representative.

On August 18, 1995, the RO received a letter from the 
veteran's representative which indicated that a notice of 
disagreement was filed at the veteran's request.  The 
representative requested that the RO issue a Statement of the 
Case at its earliest convenience.  Thereafter, on October 3, 
1995, the RO mailed a Statement of the Case to the veteran at 
the same address to which the NOD was mailed and copied such 
letter to the veteran's representative.  

On November 12, 1995, the RO received correspondence from the 
veteran which indicated the name of an individual who might 
be able to provide information regarding his claim.  On 
January 31, 1996, the RO received another letter from the 
veteran which detailed all of his disabilities and indicated 
that he was 100 percent disabled.  Finally, on April 1, 1996, 
the RO received a letter from the veteran's representative 
which enclosed a VA Form 9, Substantive Appeal.  

The Board notes that all of the correspondence from the RO 
was mailed to the veteran at the address provided by the 
veteran as his most current.  The Board further points out 
that all of the notices mailed to the veteran contained clear 
information on the veteran's procedural and appellate rights.  
Moreover, all notices were mailed to the veteran's 
representative.  Although the veteran did submit one letter 
to the RO within 60 days of the mailing of the statement of 
the case, the Board finds that this cannot be considered a 
substantive appeal.  In this letter, the veteran merely 
identified an individual who might be able to provide further 
information regarding the veteran's claim.  Furthermore, in 
April 1996, a VA Form 9 was received which indicates that 
neither the veteran nor his representative considered the 
November 1995 letter to be a substantive appeal.  

Accordingly, the Board finds that the veteran's substantive 
appeal was not filed within the remainder of the one-year 
period from the date of mailing of the notification of the 
November 1994 rating decision from which this appeal 
originated or within 60 days of mailing of the SOC.  In 
addition, the file does not contain, nor does the veteran 
contend that he filed, a timely request for an extension.  
The veteran's substantive appeal was not filed until April 1, 
1996, more than one year after the November 16, 1994, 
notification of the November 1994 rating decision and more 
than 60 days after October 3, 1995, the date on which the SOC 
was mailed.  As the veteran did not file a timely formal 
appeal, the November 1994 rating decision is final and, 
therefore, the veteran is statutorily barred from appealing 
that decision.  

The veteran's representative has argued that proper 
procedures were not followed in the development of this 
claim.  However, the Board notes that the veteran was issued 
a letter dated August 15, 1996, which informed him that the 
Form 9 which was sent to the RO in April 1996 was untimely.  
On August 23, 1996, the veteran filed a Notice of 
Disagreement to that decision.  In September 1996, a 
Statement of the Case was sent to him, which listed all 
pertinent laws and regulations, the adjudicative actions, and 
the reasons and bases for the determination.  He submitted 
his substantive appeal that same month.  The veteran appeared 
at a hearing held at the RO in December 1996 and gave 
testimony on the issue.  In December 1996, the Hearing 
Officer confirmed the RO's decision, and a Supplemental 
Statement of the Case was issued.  The Board finds that all 
proper procedures were followed in this claim.  

In addition, the veteran's attorney has argued that the 
procedures of 38 C.F.R.§§ 19.33, 19.50, 19.51, 19.52, and 
19.53 were not followed.  Section 19.33 of 38 C.F.R. provides 
that if there is a question raised within the agency of 
original jurisdiction as to the timely filing of a Notice of 
Disagreement or Substantive Appeal, the procedures for an 
administrative appeal must be followed.  The regulations 
governing administrative appeals, 38 C.F.R. §§ 19.50-53, 
contemplate a situation where a difference of opinion or 
conflict arises within the Department among agency officials 
as to a determination made by the RO.  If such a situation 
arises, these regulations provide that certain officials 
within the Department, including the Director and 
adjudication officer at the RO, may, within either a 6-month 
(for Directors) or 60-day (for officials below the Director's 
level) time period from the date of the mailing of the RO's 
adverse determination to the claimant, file an administrative 
appeal to "resolve a conflict of opinion or a question 
pertaining to a claim involving benefits under laws 
administered by" the Department. These administrative appeals 
may be taken not only from determinations involving 
dissenting opinions, but also from unanimous determinations 
denying or allowing the benefit claimed in whole or in part. 
Upon filing of an administrative appeal, the regulations 
state that appellant and his or her representative must be 
promptly notified that the administrative appeal has been 
filed by an appropriate official and allowed a 60-days time 
period to join the appeal if so desired. The regulations 
further provide that the claimant will be notified of the 
effect of such action and of the preservation of normal 
appeal rights on the claim if he or she does not elect to 
join in the administrative appeal.  

In this case, it is not shown by any records in the claims 
file that an administrative appeal was filed by a VA official 
with respect to the issue decided on appeal, and there is no 
other evidence suggesting that an inter-agency conflict or 
dispute arose as to the RO's adverse determination on the 
timeliness of the appeal.  Thus, the RO proceeded to address 
the timeliness issues under 38 C.F.R. § 19.34 (timeliness 
issues are appealable and if claimant protests adverse 
determination made by RO on such issue, a statement of the 
case is issued) and relevant appellate filing and perfection 
rules under 38 C.F.R. Part 20 after it received the veteran's 
Substantive Appeal.  The Board finds that proper procedures 
were followed, and the RO's determination is confirmed.  



ORDER

Based on the lack of a timely filed substantive appeal, the 
November 1994 rating decision which found that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a mental disorder is 
final and the appeal remains denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

